Cook-L v. Burse                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-192-CV

     LARRY COOK,
                                                                                              Appellant
     v.

     SGT. BURSE, ET AL.,
                                                                                              Appellees
 

From the 278th District Court
Walker County, Texas
Trial Court # 17,771-C
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      This is an attempted appeal from an order of dismissal signed on February 21, 1992.  The
transcript does not reflect that the appeal was timely or properly perfected by March 23, 1992.
      The attempted appeal is dismissed for want of jurisdiction.  See White v. Schiwetz, 793
S.W.2d 278 (Tex. App.—Corpus Christi 1990) and Tex. R. App. P. 40(a)(3)(A).
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed July 15, 1992
Do not publish